20-01185-mew          Doc 32       Filed 05/21/21 Entered 05/21/21 18:12:54            Main Document
                                                Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
In re:
                                                     Chapter 7

BOAZ BAGBAG,                                                          Case No. 08-12667 (MEW)

                                                                                  Debtor.

------------------------------------------------------------------------X
SUMMA CAPITAL CORP.,                                                    Adv. Proc. No. 20-1185 (MEW)

                                                              Plaintiff,
                                                        v.

BOAZ BAGBAG,

                                                               Defendant.
-------------------------------------------------------------------------X

                  NOTICE OF APPEARANCE AND REQUEST FOR PAPERS

        PLEASE TAKE NOTICE that the undersigned hereby appears as counsel in the

representation of Boaz Bagbag, Defendant in the above–captioned adversary proceeding,

pursuant to 11 U.S.C. §§ 342 and 1109(b), Fed. R. Bankr. P. 2002, 9007, and 9010, and the

Local Rules of this Court, and request that all notices given or required to be given in the above–

captioned case and all papers, documents and/or pleadings filed herein, served or required to be

served in the above–captioned case, be given to or served upon the undersigned at the address

and telephone number set forth below.

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the rules and statutes specified above, but also includes without

limitation, disclosure statements and plans, orders and notices of any application, motion,

petition, pleading, request, complaint, demand, or other document which is filed with or brought
20-01185-mew       Doc 32      Filed 05/21/21 Entered 05/21/21 18:12:54              Main Document
                                            Pg 2 of 2




before this Court whether formal or informal, whether written or oral and whether transmitted or

conveyed by mail delivery, telephone, telegraph, facsimile transmission, telex or otherwise filed

or made with regard to the referenced case and proceeding herein which affect or seek to affect,

in any way, any rights or interest of the Appearing Party.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers (the “Notice”) nor any later appearance, pleading, proof of claim,

claim, or suit shall constitute a waiver of (i) the right to have final orders in noncore matters

entered only after de novo review by a United States District Court Judge, (ii) the right to trial by

jury in any proceeding triable in these cases or any case, controversy, or proceeding related to

these cases, (iii) the right to have the United States District Court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal, (iv) any objection to the jurisdiction of

this Bankruptcy Court for any purpose other than with respect to this Notice, (v) an election of

remedies, (vi) any other rights, claims, actions, defenses, setoffs, or recoupments as appropriate,

in law or in equity, under any agreements, all of which rights, claims, actions, defenses, setoffs,

and recoupments are expressly reserved.


       Dated: New York, New York
              May 21, 2021


                                       Shenwick & Associates

                                       By: /s/ James H. Shenwick
                                               James H. Shenwick (JS 7825)
                                               122 East 42nd St, Ste 620
                                               New York, New York 10168
                                               Telephone: (212) 541-6224
                                               Fax: (646) 218-4600
                                               E-mail: jshenwick@gmail.com

                                                  2
